Citation Nr: 1546484	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  13-23 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a hip disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1978 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, upon preliminary review of the evidence and in light of the reopening above, the Board finds that further development for the outstanding claims is unfortunately necessary.

The Veteran is service connected for right leg shortening.  He was last afforded a VA examination in regard to his outstanding claims for right ankle, hip, and low back disabilities in September 2010.  However, it is unclear if the Veteran current has any disability of the right ankle, hip, and low back.  In this regard, while clinical examination of the right ankle revealed that the ankle was anatomically normal, the Board observes that some limitation of dorsiflexion appears to have been present.  The Veteran's recorded range of flexion was 0 to 15 degrees.  The normal range of motion of the ankle dorsiflexion is 0 to 20 degrees.  See 38 C.F.R. § 4.71 , Plate II (2015).  On remand, the Veteran should be afforded a new examination to determine whether this recorded range of motion is indicative of a current ankle disability and, if so, whether the disability is with (a) caused by or (b) aggravated by the service-connected right leg shortening.  

With respect to the Veteran's hip disability, the Board observes that the Veteran has reported periodic aching in his hip.  While the 2010 examiner concluded that the Veteran's right hip "appears anatomically normal," he did not explain the significance of the Veteran's report of aching pain.  Given the Veteran's reports of hip pain and the length of time since the last examination, the Board is of the opinion that a new examination would be probative to ascertain whether the Veteran's current complaints of hip ache is indicative of a current right hip disability and, if so, whether the disability is with (a) caused by or (b) aggravated by the service-connected right leg shortening.  

With respect to the Veteran's claimed back disability, the record includes X-ray findings of posterior narrowing throughout the spine and mild narrowing of the L5-S1 disc space.  In light of these findings, the Board is of the opinion that a new examination would be probative to ascertain whether these findings are indicative of a current low back disability and, if so, whether the disability is with (a) caused by or (b) aggravated by the service-connected right leg shortening.  

The Board notes the Veteran's incarceration and requests all possible accommodations for the Veteran's new VA examination be made.

Accordingly, the case is REMANDED for the following action:

1.  In light of the appellant's incarceration, the AMC/RO and/or the local VHA Medical Examination Coordinator should confer with prison authorities to determine available options, if any.  See M21-1MR, Part III.iv.3.A.11.d.  If the examination is conducted by a VA examiner, all relevant medical records must be made available for review, either in the Virtual VA efolder, or if the efolder is unavailable, then via paper copies.  If the examination is conducted by someone at the prison, pertinent history should be summarized prior to the entry of any final opinions as requested below.  If it is not possible to conduct the examination, steps taken or reasons therefore should be set out in the claims folder.

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner(s) is requested to: 

(1)  Identify with specificity any right ankle disability that is current shown or otherwise indicated by the record since September 2009.  In so doing, the examiner should consider the significance, if any, of the Veteran's reported dorsiflexion during examination in 2010.  

(2)  For each right ankle disability identified, opine whether the disability that either was:

(a) caused or permanently aggravated by the Veteran's service-connected right leg shortening, 

(b) or otherwise more likely than not (greater than 50 percent probability) etiologically related to his active service; 

(3)  Identify with specificity any right hip disability that is current shown or otherwise indicated by the record since September 2009.  In so doing, the examiner should consider the significance, if any, of the Veteran's reported complaints of right pain and whether such is indicative of a current hip disability.  

(4)  For each right hip disability identified, opine whether the disability that was either:

(a) caused or permanently aggravated by the Veteran's service-connected right leg shortening, 

(b) or otherwise more likely than not (greater than 50 percent probability) etiologically related to his active service; and

(5)  Identify with specificity any lower back disability that is current shown or otherwise indicated by the record since September 2009.  In so doing, the examiner should consider the significance, if any, of the X-ray findings showing narrowing disc spaces and whether such is indicative of a current hip disability.  

(4)  For each low back disability identified, opine whether the disability that was either:

(a) caused or permanently aggravated by the Veteran's service-connected right leg shortening, 

(b) or otherwise more likely than not (greater than 50 percent probability) etiologically related to his active service.

The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2.  After the above is complete, readjudicate the Veteran's claims for service connection for right ankle, hip, and low back disabilities.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




